 'MY STORE, INC.145WE WILL NOT threaten,coerce or restrain the aforenamed employer or anyother person engaged in commerce or in an industry affecting commerce,where,in either case,an object is to force,or require Light and.-Power ConstructionCompany to cease doingbusiness with James Julian, Inc.,or with any otherperson.INTERNATIONAL BROTHERHOOD OF ELECTRICALWoRnERs,LOCAL 313, AFL-CIO,Labor Organization.Dated-------------------By-----------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutive days fromthe date of posting,and must'not be altered,defaced, or coveredby any other material.Employees may communicatedirectlywith the Board'sRegional Office, 1700BankersSecuritiesBuilding,Walnut and Juniper Streets, Philadelphia, Pennsylvania,TelephoneNo. 735-2612, if they have any questionconcerning this notice or'com-pliance with its provisions.My Store,Inc..andUnited Retail Workers Union.Case No.14-CA-3050.May 25, 1964'DECISION AND ORDEROn December 9, 1963,Trial Examiner Phil W. Saunders issued hisDecision in the above-entitled proceeding,finding that the Respond-ent had engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action,as set forth in the attached Trial Examiner's Deci-sion.Thereafter,the Respondent filed exceptions to the Trial Ex-aminer'sDecision and a supporting brief, and the Union filed cross-exceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, theBoard has delegated its powers in connection withthis case to a three-member panel[Chairman McCulloch and MembersLeedom and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the TrialExaminer'sDecision,theRespondent's exceptions and brief, theUnion's cross-exceptions,and the entire record in this case,' andhereby adopts the findings,conclusions,and recommendations of theTrial Examinerwiththe following additions and modifications.The Trial Examiner'sDecision found certain unfair labor practiceviolations,but failed to recommend a fully appropriate remedy forthem.Withoutdeciding whether the Trial Examiner had jurisdic-tion to issue errata amending his Decision after it had issued andthe case had been transferred to the Board,we shall frame an appro-priate remedy for the violations found.'The Respondent has requested oral argument.The request is hereby denied; theexceptions and the briefs adequately present the issues and positions of thenarties.147 NLRB No. 16.756-236-65-vol.147-11 146DECISIONSOF NATIONALLABOR RELATIONS BOARDTHE REMEDYWe shall"order, the Respondent' to offer the-unfair labor,practicestrikers, whose unconditional application for reinstatement was un-lawfully rejected on or about July 11,1963, immediate and full rein-statement, to their former or "substantially equivalent positions,without prejudice to their seniority and other rights and,privileges,discharging, if necessary, any replacements in order to provide workfor such, strikers.We shall also order that the Respondent ,makewhole, for' any.loss of pay that they may have suffered by reason ofthe-Respondent}s ,discrimination against them, by paying to each ofthese employees a sum of money equal to the amount that he normallywould have earned as wages from the date of his unconditional ap-plication for reinstatement to the date of the Respondent's offer ofreinstatement,less his net earnings during said period.The amountof backpay due shall be computed according to the Board's policyset forth in F. W.Woolworth Company,90 NLRB 289. Payrolland other records in possession of the Respondent are to be madeavailable to the Board, or its agent, to assist in such computation andin determining the right to reinstatement. Interest on backpay shallbe computed in the manner set forth inIsisPlumbing and HeatingCo., 138 NLRB 716. Similarly, we shall order the Respondent tomake whole the employees whose hours of employment were, dis-criminatorily reduced from February 1, 1963, until they joined thestrike on May 2,1963.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders that theRespondent, My Store, Inc., Taylorville, Illinois, its officers, agents,successors,and assigns,shall :1.Cease and desist from :(a)Discouraging membership in United Retail -Workers Union,or in any other labor organization of its employees, by reducing hoursor refusing to reinstate any of its employees because of their concertedor union activities, or in any other manner discriminating in regardto their hire or tenure of employment or any term or condition ofemployment.('b)Refusing to bargain-collectively in good faith with the Unionas the, exclusive bargaining representative of all employees of theRespondent in the appropriate bargaining unit described herein.(c) In any other manner interfering with, restraining,or coercingits employees in the exercise of their right to self-organization, toform, join,"or assist labor organizations,including the above-namedUnion, to bargain collectively through representatives of their own MY STORE, INC.147choosing, to engage in concerted activities for the purpose of collec-tive bargaining, or other mutual aid or protection, or to refrain fromany or all such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor organiza-tion as a condition of employment, as authorized in Section 8(a) (3)of the Act, as amended by the Labor-Management Reporting andDisclosure Act of 1959.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act:(a)Upon request, bargain collectively in good faith with UnitedRetailWorkers Union as the exclusive representative of all em-ployees of the Respondent's store at Taylorville, Illinois, includingpart-time employees, but excluding the store manager, all profes-sional employees, guards, and supervisors as defined in the Act, withrespect to rates of pay, wages, hours of employment, and other con-ditions of employment, and, if an understanding is reached, embodysuch understanding in a signed written agreement.(b)Offer to the employees who on or about July 11, 1963, madeunconditional request for reinstatement, immediate and full rein-statement to their former or substantially equivalent positions, with-out prejudice to their seniority or other rights and privileges.(c)Make whole the employees whose hours of employment werediscriminatorily reduced, and also the employees whose applicationfor reinstatement was discriminatorily rejected, in the manner set"forth above, for any loss of pay each may have suffered by reasonof the Respondent's discrimination against him.(d)Preserve and, upon request, make available to the Board orits agents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all other records necessary to analyze the reinstatement rightsand amounts of backpay due under the terms of the Order.(e)Post at its store in Taylorville, Illinois, copies of the attachednotice marked "Appendix." 2 Copies of said notice, to be furnishedby the Regional Director for the Fourteenth Region, shall, afterbeing duly signed by the Respondent's representative, be posted bythe Respondent immediately upon receipt thereof, and be maintainedby it for a period of at least 60 consecutive days thereafter, in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respond-ent to insure that such notices are not altered, defaced, or coveredby any other material.2In the event that thisOrder is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "a Decision and Order"the words "aDecree of the United States Court of Appeals,Enforcing an Order."- 148DECISIONSOF NATIONALLABOR RELATIONS BOARD -(f)Notify said Regional Director for the Fourteenth Region, inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL, upon request, bargain collectively with United RetailWorkers Union, as the exclusive representative of all employeesin the following unit with respect to rates of pay, wages, hoursof employment, and other conditions of employment, and, if anunderstanding is reached, embody it in a signed agreement. Theunit is :All employees of our store located in Taylorville, Illinois,including part-time employees, but excluding the store man-ager, all guards, professional employees, and supervisors.WE WILL offer the employees, who on July 11, 1963, made un-conditional request for reinstatement, immediate and full rein-statement to their former positions, without prejudice to seniorityand other rights and privileges.WE wiLL make all employees whole for any loss of pay sufferedas a result of refusing to reinstate them or reducing their hours.WE WILL NOT discourage membership in United Retail WorkersUnion, or any other labor organization of our employees, byreducing hours, or refusing to reinstate any of our employeesbecause of their concerted or union activities, or in any othermanner discriminating in regard to their hire or tenure of em-ployment or any term or condition of employment.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organization, to form labor organizations, to join or assist theUnion or any other labor organization, to bargain collectivelythrough representatives of their own choosing, or to engage inconcerted activities for the purpose of collective bargaining, orother mutual aid or protection, or to refrain from any or all ofsuch activities.All of our employees are free to become or remain, or to refrainfrom becoming or remaining, members of any labor organization,except to the extent that this' right may be affected by an agreementin conformity with Section 8 (a) (3) of the Act, as amended.We will MY STORE, INC.149not otherwise discriminate in regard to hire or tenure of employmentagainst any employee because of membership in, or activity on behalfof, any labor organization.MYSTORE, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)NOTE.-We will notify the employees to be reinstated, if presentlyserving in the Armed Forces of the United States, of their right tofull reinstatement upon application in accordance with the SelectiveService Act and the Universal Military Train' iiig and Service Act of1948, as amended, after discharge from the Armed Forces.This noticemust remainposted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, 4459 Federal Building, 1520 Market Street, St. Louis, Missouri,Telephone No. Main 1-8100, Extension 4142, if they have any ques-tion concerning this notice or if they have information that its pro-visions are being violated.TRIAL. EXAMINER'S DECISIONSTATEMENT OF THE CASEThis case was heard by Trial Examiner Phil W. Saunders at Taylorville, Illinois,on September 10, 11, and 12, 1963. The General Counsel and My Store, Inc.,herein called the Respondent or the Company, were represented by counsel andall parties participated fully in the hearing.The parties also submitted briefs whichhave been duly considered by me in arriving at my findings and recommendationsherein.'The amended complaint alleges that on certain dates the Respondent,in variousways, interrogated and threatened employees,rescinded privileges,granted wageincreases, and reduced hours of employment of eight employees who are speci-fically named-all because of union activities.It is also alleged that the Companyrefused to bargain collectively with the Union, and that on May 2, 1963,2 16 em-ployees went on strike-caused by the unfair labor practices of the Company. Itisalleged that all such conduct is violative of Section 8(a)(1), (3), and (5) ofthe Act.Upon the entire record, and from my observations of the witnesses, I herebymake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTAt all timesmaterial herein the Respondent has maintained a retail store inTaylorville, Illinois, and is therein engaged in the sale and distribution of meat,dairy, - grocery, and related products.(The Taylorville store is the only retailstore of the Company involved in this proceeding.)Annually the Respondent sells and distributes products the gross value of whichexceeds $500,000, and annually the Company receives products valued in excessof $50,000-transported to its place of business in Taylorville, Illinois, in interstatecommerce, directly from States other than Illinois.Ifind, therefore, that theRespondent is engaged in commerce as defined by the Act.i This case came up for hearing on a charge dated May 8, 1963. The original complaintis dated July 17, 1963, a first amended complaint is dated August 29, 1963, and the com-plaint was also amended at the outset of the hearing on September 10.2 All dates are 1963 unless specifically stated otherwise. 150DECISIONS OF NATIONAL -LABOR RELATIONS BOARDIT.THE LABOR ORGANIZATION INVOLVEDUnited Retail Workers Union, herein called the Union, is a labor organizationas defined in Section 2(5) of the Act. 'III.THE ALLEGED UNFAIR LABOR PRACTICESA. The factual eventsIn -December 1962, -employee James- Cooper contacted the Union expressing adesire to organize the Company, and during January 18 and 19 the Union securedsignatures from Respondent's employees.On January 24 a petition for an electionwas filed by the Union, and shortly thereafter the Respondent's president, PasquaPodeschi,was contacted by a representative of the Board's Regional Office inSt. Louis, advising Podeschi that the petition had been filed-supported by author-ization cards.Podeschi then had employee Edward Poor and his son, MarcelPodeschi, assist him in asking each of the Respondent's employees whether or notthey had been contacted by the Union and had signed cards .3 Employee DonSpindel credibly stated that Podeschi asked him if he had been contacted by unionrepresentatives, if he had signed a card, if Spindel knew who would have startedthe union efforts, and that on this occasion Podeschi also inquired if Spindel wouldhelp to find out who started the union activities.Employee Wiggs was also askedby Marcel Podesci if union representatives had attempted to get him to sign a card,and Podeschi asked Wiggs if he knew who was behind the Union-Podeschi theninformedWiggs that he thought Spindel and Cooper were the employees behindthe union efforts.Podeschi then had each employee sign his name and address on a slip of paper,so their signatures could be taken to the Board's Office in St. Louis and comparedwith the signatures on the authorization cards .4This record further shows that on January 31, a conference was held at theBoard's Regional Office in St. Louis.Podeschi asked that the 49 slips of paper bechecked agtinst the authorization cards, and after comparisons were made Podeschiwas then advised that the cards contained valid signatures.A question was alsoraised at this conference relative to the eligibility of several employees who wereworking for the Company under a program in connection with Taylorville HighSchool.5On February 1, Podeschi, called his employees together for ia meeting in thestore, at which time he stated,that the employees had gone behind his back in gettinga union and that they should have come to him. Podeschi then went on to tell theemployees that he was tired of playing "Santa Claus," that they could no longerget haircuts on company time and could no longer use the battery charger orcables, that coffee breaks would be without talking or argument, and that there wouldbe no congregating in the store kitchen.At this meeting Podeschi also furtherinquired of several employees if representatives of the Union had contacted themabout signing cards, and then stated that he could cut off 15 jobs if he wanted to.Podeschi further informed employee Frank Sartore that he would not need his sonLonnie any more except possibly on weekends, and also stated to the employees onthis occasion that he could sell the store any time, and then produced a postcardwhich he indicated was an offer to buy the store.6'Podeschi testified that out of all employees contacted-only three admitted any activi-tiesfor the Union.a Each of the 49 employees signed such a slip of paper. Podeschi explained that thiswas donebecause when the employees were questioned, as aforestated, only three of themhad admitted any union affiliation.When employees were asked to sign the slips ofpaper-some were told that the Company thought someone had been hired to turn Innamesfor a union or that the cards submitted by the Union bore forged signatures.' This program is known as the "D.E." or "D.O" program,and inessence the studentsInvolved work at the store part time while also attending school classes, and then receivedgrades as to both.-6 In the separate conversation with Frank Sartore-Podeschi asked Sartore how hewould like to work for a week's salary on a clerk's wages-and also how he would liketo have his hours cut. Sartore had a total employment of 16 yearsPodeschi also inFebruary inquired of employee Wiggs if he knew who was behind the Union, and thenInformed Wiggs that he thought Cooper, Walker, Spindel, Garmon, and the "school kids"were the ones. MY STORE, INC.151Thikredord`'shows that prior- to February, the, Respondent's employees Wefe 'notformally -scheduled to work, as such.Most employees worked regular hours;'how-ever, and approximately 63-to 65 hours pr week.On or about February 5 ',or 6,the Company started a program whereby each employee was scheduled Tot definiteworking hours, and in furtherance of this program a schedule was given to eachemployee.General Counsel's Exhibit No. 16 shows that the eight employees namedin the complaint suffered a reduction in the number of hours they worked, andwhich reduction commenced in the week beginning February 3?-On February 21, a consent election was conducted by-the Board,8 and when thevote was announced Podeschi asked whether he could lay off 15 to 17 employees.He was advised by the Union that he should take no action until such a time whenthe matter could be discussed between the parties .9This record further reveals and shows that on March 1 the Union sent a letter tothe Respondent, in which it requested certain information concerning names of em-ployees on the payroll at that time, the employees'-hiring dates and job classifications,the employees' current rates of pay and their average number of hours worked perweek for the last 3' months, benefits provided by Respondent for the employees, daysand hours during which Respondent's store was open for business, the store ^ volumeof sales by month for each' department, and job duties required of employees awayfrom the store premises.On March 12 the Company sent the Union some of the -re-quested information, and included in this was information relative to wages paid toemployees.There is no question-and it'is admitted-that this -information was in-correct.As far as I can ascertain, the correct information concerning wages hasnever been furnished to the Union.On April 4 the second negotiation meeting was held.During this meeting, theunion proposed contract (General Counsel's Exhibit No. 5) which had previouslybeen submitted to the Respondent was discussed in detail.While discussing the rec-4 Cooper,- who had worked as many as 74 hours per week prior to that time, had hishours reduced: first, to 48 hours per week, then to 46 hours per week, then to 23 hoursper week, then to 20 hours per week, bottoming at 193/2 hours in the week ending April 11,1963.Ginger, who had averaged approximately 40 hours per week prior to February 1963,had his hours reduced: first, to 31 hours per week, then to approximately 24 hours perweek, then to approximately 181/2 hour's per week ; bottoming at 8 hours in the weekending April 4.Mahan, who had averaged approximately 39 hours per Week prior toFebruary, had his 'hours reduced, `so that for the months of February, March, and Aprilhe averaged 21 hours per week, and worked as few as 101/2 hours during'the week endingApril 4.Reed, who had averaged approximately 401/2 hours per week prior to February1963, worked as many as 46 hours per week during the week ending Tanuary 3. How-ever, commencing in February his hours were reduced, so that his average number of hoursworked per week during the months of February, March, and April was 19, reaching lowsduring the week ending March 28 of 3 hours, and during the week ending April 4 of8 hours.Lonnie Sartore, who had averaged approximately 27 hours per week prior toFebruary, had his hours reduced so that his average number of hours worked per weekwas- 9%.Spindel, who bad averaged approximately 62 hours per week prior to February,had his hours reduced so that during the months of February, March, and April he workedonly an average of 38 hours per week, reaching a low of 32 hours per week during theweeks ending March 7 and 14. Shanks who had averaged approximately 64 hours perweek prior to February, had his hours reduced, so that during the months of February,March, and April his average number of hours worked per week was approximately 41.Florence Walker, who had averaged approximately 42 hours per week prior to February,had her hours reduced, so that during the months-of February, March, and April heraverage numberof hours worked per week was 29.The Union won the election by four votes and on March 4 was certified. It is notedIn this regard that the certification was not challenged before the Board after the elec-tionwas conducted, and that Respondent does not contend in this proceeding that thecertificationwas invalid.s On February 26, the Union filed its first unfair laborcharge againstthe Company(Case N. 14-CA-3008-General Counsel's Exhibit No. 13). At the first negotiating meet-ing between the parties on the next day, the Union agreed to hold this charge in abeyance,and the Companyagreed there would be no further reduction in hours or in the workingforce, that a dischargedemployee would be reinstated,and that the status quowould bemaintainedpending further contractnegotiations.Following this meeting,Cooper wasreinstatedand this charge was dismissed by the Board's Regional Office. The chargeupon whichthe complaint in this case is based was filed on May 8,as aforestated. 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDognitionclause,which indicated that the Union represented part-time employees,Podeschi stated that perhaps the Union did not represent the employees, because therewas still a question in his opinion as to whether the Union should be representing hispeople,based on the D.E.-D.O.students'voting in the election, and that he hadwritten toWashington about the matter and if the answer came back that the,D.E.-D.O.studentsshould not have voted, the Union would not be negotiating withthe Respondent at all.The record shows that in discussions dealing with job classi-ficationsor departments in the store, the Union pointed out that the questionnaire ithad received from many of the Respondent's employees indicated that the employeeshad specific job duties and generally worked in a department; i.e., grocery, meat, orcarry out.However; Podeschi took the position that all the employeesin his storewere interchangeable and that no employee was assigned to work in any particulardepartment. It was the Union's position that the Respondent had individuals work-ing in theproduce department, the meat department, and as carryout boys. In theUnion's proposed contract a 3-year duration was also discussed, and Podeschi statedthat 1 year is all he wanted because there would then be an election and then "theUnion won't be here anyway." The Company refused to post a work schedule onpart-time employees and nothing definite was reached on this matter.After a dis-cussion between the parties on a lunchroom in the, store, the Company concededthat the employees could eat at the store if they received permission from Podeschi.The,Union also brought up the possibility of employees getting credit for previousexperience, vacation period, pregnancy leave, and layoffs, but these proposals wereeither turned down by the Respondent or no comment was made on them. Podeschialso flatly refused the proposed clause relative to a union shop.'°.Another negotiatingmeetingbetween the parties was held on April 11: Podeschiagain stated that when his answer.from Washington came back relative to the "D.C."and "D.O." students the "whole thing" would be concluded.At this meeting theUnion also requested certain information relative to the Respondent's insuranceplans."A Federal mediator was also present at this meeting, but no progress wasmade on major contentions under discussion such as the union-shop provision, de-partment heads, and the term of the proposed contract. By April 11 the Companyhad not submitted any counterproposal.Union Representative Burki testified that at the meeting on April 22, very minorprogress was made, and all parties concluded that it looked like an impasse had beenreached.12On or about April 28 or 29, a meeting was held of all the Union's mem-bers in the Taylorville area, including 21 individuals who were in the employ ofRespondent, and about 30 individuals who were in the employ of other retail storesin the area.During thismeeting,the problems which the Union had been con-fronted within itsnegotiations with Respondent were discussed.The members wereinformed that the purpose of the meeting was to tell them of the current problems inthe negotiations, including a full discussion on the items of disagreement betweenRespondent and the Union.During this meeting, the unfair labor practice chargeswhich had been filed with the Board on February 26, as aforestated, were read intheir entirety, and each charge was explained to the members present. It was alsoexplained that the reduction in the hours or the withdrawal of the privileges whichthey had previously enjoyed;i.e.,usingthe telephone, using the oil changer,greaserack, or other things, were, in the opinion of the business representatives of theUnion, illegal, and that the Board would see that these things were corrected.Withrespect to the contract, 27 separate items were detailed, each of which was con-sidered by the Union more than just a minor item which was a point of disagreementbetween the parties.Respondent's lack of cooperation in submitting the informationwhich had been requested was also detailed for the members.After discussions onthese points, all individuals present agreed that a strike vote should be taken bysecret ballot.Such a vote was taken, and of the 50 individuals who voted all werein favor of the strike.10 Podeschi stated that if the employees gave him money he would remit it to the Union.n The information on insurance was not received until July and the Union had to renewits request for this information at each negotiation meeting.Even then, it was incompletein that it failed to list the employees by name and the coverage which they had, asrequested.12Burki further related` that the only way -the Union could make their 'desires knownmore forcefully was to discuss what had transpired at the meeting with their members-and then let them make a decision on what the Union' should do. MY STORE, "INC.153On May Z Podeschi informed employee Spindel that whoever went out.on strikecould consider themselves fired unless he had a doctor's excuse, and that Podeschiwas going to drop the insurance on those who went on strike.About this sametime Podeschi told Garmon, Wiggs, and other employees that if they went out onstrike their insurance would not be any good, and he also mentioned to Garmonthat he would see that the high school boys did not get their diplomas.At mid-night on May 1 employees went out on strike against the Respondent.13 This recordfurther reveals that starting in May several new employees were then hired, and theCompany had seven individuals as replacements on or about July 11.14On,May 13 another meeting took place between the parties.At this meeting oneof the Respondent's negotiators was absent, and the Union was informed by theCompany that the absent individual had taken the notes in prior meetings, and thosewho were present for the Respondent could not recall what had previously tran-spired.The Company again denied that there was a meat department or meat--cutters in the store, and the Union had not received the Respondent's health andwelfare plan as had been promised.Among many other items there wasstillnoagreement on union security, overtime after 32 hours, and the lunchroom.TheCompany had agreed on part-time holiday pay, closing -hours on certain holidays,and also some agreement was reached on wages of employees, but there was neverany agreement on wages for those who were department heads, Podeschi merelystated that he did not have any.15On June 3 the parties met again, but made littleor no headway._Itwas not until the July 11 meeting that the Company even deigned to make acounteroffer, some 4 months after the Union had been certified and 3 months afterthe first April bargainingsessionbegan.16 In looking the proposal over the Unionnoticed that while there were some concessions there were also omissions in theproposal of things that had been agreed upon long before. Rest period, for example,was completely omitted.On July 11 the Union, at the conclusion of the negotiations taking place that day,made an unconditional offer, on behalf of the employees on strike, to return to work.At that time, Respondent advised the Union that it would consider this offer andadvised the Union at a later date regarding Respondent's position with respectthereto.On or about July 13, the Respondent contacted the Union and advised thatthe Respondent would take back the striking employees two or three at a time on aseniority basis, and, as the economic condition of the store warranted, would callthe strikers back as additional help was needed,.Respondent expressed no willing-ness todischarge any of the seven striker replacements hired after May 2, 1963.This offer by Respondent was confirmed by a letter which was received by theUnion on or about July 1517 In this letter, Respondent also failed to indicate thatitwould discharge the individuals hired as striker replacements, while agreeing toreturn the strikers to work on a piecmeal basis as economic conditions warranted.This offer of Respondent was not accepted and the strike continued through to thetime of this hearing.'SOn July 23 another meeting was attempted by the Federal mediator. To expeditethis conference the Union prepared two lists, one, "Areas of tentative agreement"(General Counsel's Exhibit No. 10), and the other, "Items requiring further nego.tiation" (General Counsel's Exhibit No. 9).Review of these documents showsthat of the 13 items'listed as "tentatively agreed upon," only 6, pertaining to minorpoints,were fully acceptable (call-in pay, lunchroom, funeral leave, time off forunionstewards, arbitration, and Christmas and New Year's Eveclosing).Severalof theother itemsrequired additional modification before they could be accepted,and related to more fundamental items, such as work schedules -and check off.Ofthe items requiringfurther negotiation after 3 months, there were at least 23 onwhich there hadbeen no orverylittle agreementreached.At thismeeting,however,13 0 T. page 242.14 General Counsel's Exhibit No. 16.11 The timecards disclose that the Company was paying wages to several employees listedin the meat department.11General Counsel's Exhibit No. 7.17General Counsel's Exhibit No. 8.18 It is also noted that after the unconditional offer to return to work was made, theCompany hired at least five additional employees, and that these individuals, togetherwith the replacements who had been hired prior to July 11, as aforestated, were in theRespondent's employ at the time of this hearing. 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheUnion agreed that it would not hold up negotiations on,the proposed clauserelating to previous experience,and the parties then agreed on clauses relating tojury service,pregnancy leave, injury on the job, "access to company records, andshop cards.On the balance,therewere no concessions or agreements by theCompany,iaB. Final conclusionsI do not think it necessary to prolong here any further detailed discussion as tothe 8(a) (1) allegations of the complaint.The record is clear that after beingadvised of the union activities, the Company took steps to find out the strength oftheUnion and proceeded to ask each employee whether or not they had beencontacted,and whether each had signed an authorization card. Several employeeswere asked if they knew who the supporters or leaders behind the union activitieswere, and others were requested to assist by finding out who the individuals wereresponsible for the union activities.Some employees,including Spindel,wererepeatedly asked whether'they had signed authorization cards for the Union.Cer-tainly their interrogations and the signing of signature slips, as aforestated,showedemployees that the Company felt only adverse sentiments toward the Union. -Sub-sequent to these events the Respondent then informed employes that many of theirprior privileges were being withdrawn, as heretobefore mentioned.The employeeson February 1 were also told by Podeschi that 15 jobs could be eliminated and thatthe store could be sold.20 InBlue Flash Express, Inc.,109 NLRB 591, the Boardindicated that for a limited purpose an employer may interrogate employees, butonly after safeguards are taken in the form of assurances to them that no inter-ference or coercion is intended and that the employees have a right to do as theyplease.In the situation here the Company gave no safeguards whatsoever, andfurthermore the interrogations clearly revealed that the Respondent was dead setagainst the Union, and would take whatever steps were necessary to defeat itsorganization attempts.So regardless of whatever initial objectives were contem-plated by the Company, and whether they were legal or illegal, the subsequentimplementations under these circumstances were clearly violative of the Act.The foregoing instances that have been credited and attributed to the Respondentinclude unlawful interrogations to ascertain which employees signed union authoriza-tion cards,which employees started the organizational efforts for the Union, andinquiries and convassing into sentiments,attitudes,and sympathies of other em-ployees; threats to sell the Respondent's business,to reduce hours of employment andwages, and to eliminate jobs and employees'insurance.This conduct on the part ofthe Companyconstitutes violations of Section 8(a) (1) ofthe Act,and I so 'find 21As related herein, this record establishes that long enjoyed 'employee benefits werealso rescinded by the Company because of union activities.This is discrimination inconditions and terms of employment,and a clear violation of 8 (a) (3) and (1) ofthe Act.-The principal 8(a) (3) allegation involved here,however, is the cutting ofthe hours of eight employees 22Cooper was openly identified by Podeschi as oneof the "ring leaders" in the organizational efforts for the Union and was a unionobserver at the election.Frank Sartore admitted to the Company that union repre-sentatives had been to his home to discuss the Union,and from these associationswith the Union,Lonnie Sartore, Frank Sartore's son,was also identified with theUnion.Employees Mahan, Ginger, and Shanks, were or had been under the "D.E."or "D.O." programs, and their status to participate in union activities had been con-tinually objected to, as aforestated.Spindel, Cooper, and Shanks attended some orall of the union meetings,and some of these meetings were also attended by relatives"Around September 2, the Union was informally advised over the telephone by themediator,after the amended complaint in this case had issued,that the Company wouldmake some additional concessions,but no formal offer on these was ever received by theUnion.Supposedly these concessions related to certain pay rates and status on part-timeemployees,overtime,seniority, and split shifts.20 To illustrate these points Podeschi then told employee Sartore that his son would notbe needed-with the possible exception of weekends.21The only witness the Company placed on the stand,other than technical witnesses,was Podeschi himself.For the most part Podeschi did not try to deny many of the8(a)(1) allegations.Accordingly,this record stands unchallenged in several of these re-spects, and it is replete with instances of the-Company's overt hostility to the Union andto the exercise by its employees of their rights under the Act.22The eight employees so named in the amended complaint are: Cooper,Ginger; Mahan,Reed, Lonnie Sartore, Shanks,Spindle, and Florence walker. MY STORE, INC.155of the Respondent's president, Podeschi.For the reasons given here and from theoverall evaluation of this record, it appears clear to me that-the eight discriminateeslisted in the complaint were, in fact, active supporters of the Union; that theCompany either had specific knowledge of their union activities or they were thoughtto be behind the Union; and that they all suffered sizable reductions in the numberof hours they worked, immediately of shortly after the Company became aware oftheir union activities.As previously pointed out herein, the Company- engaged ina very complete and detailed survey, investigation, and canvass on several occasionsfor supporters of the Union, and this also lends weight to my finding that the Re-spondent had knowledge 23In the periods of time heretofore related-this record shows that Cooper wentfrom 74 hours to 19 hours; Ginger was reduced from 40 to 8 hours; Mahan wentfrom 39 hours in February to 10 hours in April; Reed from 40 to 3 and 8 hours;Lonnie Sartore from 27 to 9; Spindel from 62 to 32; Shanks from 64 to 41; andWalker from 42 hours to 29. The Respondent argues that the reduction of hourswas necessary due to economic conditions24 The Respondent's accountant, Ribordy,testified that the Company had a sales volume high in December 1962, and that byMarch 1963 the volume had dropped 31 percent, and that the labor hours dropped21 percent.Ribordy also stated that the falling off of sales volume and labor hourswas also true in like periods for the years 1959, 1960, 1961, and 1962.25As far asI am able to ascertain, General Counsel's Exhibit No. 15 shows that there wereneither separations nor any sizeable reductions in the number of hours of work foremployees in the first quarter of 1962.While there were a few instances of reduc-tions in hours from the first pay period in January 1962, in the last pay period inMarch 1962, most of the individuals then working for the Company enjoyed moreor less constant hours of employment during this quarter of 1962.26 It furtherseems to me that the two graphs submitted, as conclusionary of the Respond-ent's tabulations, also lack probative value in support of their contention. Inpreparation of the graphs, the accountant admittedly did not take into considerationthe fact that the Respondent has several operations outside of the one store involvedin these proceedings, and on frequent occasions individuals, while on the payrollof the store, are assigned work away from the store, and which operations produceno income for the store. Furthermore, this record shows that several of the discrimi-natees in this proceeding had at least some seniority in employment over at leastthree other employees not involved herein, and while this aspect of the case was notfully developed, it tends, in my opinion, to add some additional support- to, theGeneral Counsel's case. It is also interesting to note that several employees whowere not at least directly involved with union efforts, or who did not go out onstrike-Perry Corogill, Shirley McArdel, Coady,etal.-all retained constant hoursof work each week, and in one or two instances their initial employment was datedsubsequent to the employment of Spindel, Shanks, Mahan, and Cooper.In accordance with the above, I find that the Respondent selected and then reducedthe hours of employment of the eight discriminatees named herein because of theirunion activities, and was, therefore, violative of Section 8(a)(3) of the-Act.The statutory duty to bargain collectively imposes the obligation to meet and"confer in good faith" with a view to the final negotiation and execution of anagreement.Section 8(d) of the Act.To be- sure, the Act "does not require eitherparty to agree to a proposal or require the making of a concession"(N.L.R.B. v.National Shoes, Inc., and National Syracuse Corporation,208 F., 2d 688, -691(C.A. 2)).On the other hand, there is no question that "surface bargaining"(NL.R.B. v. Whittier Mills Company,111 F. 2d 474, 478 (C.A. 5) ), or an em-ployer's "failure to do little more than reject [union demands]" is "indicative ofa failure to comply with [the] statutory requirement to bargain in good faith."23There is well-established Board and court precedent thatdircctknowledge of an em-ployee's concerted .activities is not essential-for finding an S (a) (3) violation.The Boardhas held that such knowledge may be inferred from the record as a whole.Wiese PlowWelding Co., Inc.,123 NLRB 616.24The Company contended that their past history shows a decline in employment frompeaks in December to lower employment hours in January, February, and March.2aAccountant Ribordy stated that his conclusions were ascertained from General Coun-sel'sExhibit No. 15, which, was mainly compilation in 1962 of employees' timecards,coupled with the sales ledger of the Company, and these factors and figures were thebasis of his testimony-all reflected in two graphs submitted by tthe Respondent, andmarked "Respondent's Exhibits Nos. 4 and 5."26The exhibits in this record do not contain employees' timecards for the years priorto 1962. 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDN.L.R.B. V. Century. Cement Mfg. Co., Inc.,208 F. 2d 84; 86. (C.A. 2) "Collectivebargaining, then,isnotsimply an occasion for purely formal meetings betweenmanagement and labor, in which each maintains an attitude of 'take it or leave it';itpresupposes a desire to, reach ultimate agreement to enter into a collective bar-gaining contract.".N.L.R.B. v. Insurance Agents'InternationalUnion, AFL-CIO(Prudential Insurance Co.),361.U.S. 477, 485. In accordance with thesegeneralprinciples as applied to the factual circumstances and events in this case, I find thatthe Respondent's whole, course of dealing with the Union clearly demonstrates thatit is .engaged in mere surface bargaining. In so finding, I rely particularly on thefollowing evidence of the Respondent's bad faith:To begin with, it appears to me that the Company did not come to the bargainingtable with a sincere resolve to enter into a meaningful relationship with the Union.It camewith but one fixed idea-get the Union out of the store. * It came fresh fromdiscriminatorily cutting hours of its employees, fresh from rescinding several com-pany benefits enjoyed by the employees, purely as a retaliation for their unionactivities; employees had been interrogated as to union sympathies, threatened withpay cuts, and the son of one employee told he was no longer needed. This was theatmosphere within which the Company opened its bargaining, and any doubt thatit intended to continue its antiunion purpose was quickly dispelled by its refusal todo anything but, stall and delay.This record shows that on March 1 the Union requested various'information from,theCompany. In reply the Company 'admittedly furnished incorrect informationon current wages paid to employees, and subsequent to the discovery of the errornever corrected the mistake by an official written communication to the Union.27At the meeting on April 4, Podeschi informed those present that perhaps the Union.did not represent the employees because "D.C." and "D.E." individuals had voted.As the credited testimony shows, this was constant needling on the part of theRespondent.This issue had been settled by the parties in their agreement to theconsent election on February '21, and, therefore, the continual harassment on thematter was not an expression of any bona fide doubt as to, the Union's majoritystatus, but rather, this objection persisted because the Respondent was opposed toany bargaining at all.Likewise, the Respondent's position that once word wasreceived from Washington on the high school people, the Union would no longerbe representing the employees, is reminescent of the tactics denounced inN.L.R.B.y. International Furniture Company,212 F. 2d 431', 422 (C.A. 5), where the em-ployer attempted to press the bargaining process out until the end of the certificationyear when the union majority status could be challenged. In addition, I find thatno genuine impasse was reached on April 22, in view of the Respondent's bad-faith bargaining as revealed by its entire course of conduct during the negotiations.It is also noted here that at the May 13 meeting the Union was informed thatone of the Respondent's negotiators was absent-and that he was the one who hadtaken the notes on the priormeetings,as aforestated, and as a result the Union hadto start the discussions all over again.The Respondent in this incident clearlydisplayed a dilatory attitude and reluctance to, bargain in good faith. It is furthernoted that it was not until July 11, some 4 months after the Union was certified, whenthe Company'first submitted a counterproposal, and some 2 months after the em-ployees had gone out on strike.Moreover, Respondent's counterproposal made nomention ofsomeitems the parties had agreed to long before.Again dilatorytactics.This record shows that up to July 23-5 months after tbe'election-there werestill23 items -on which there had been no or verylittle agreementreached.Aboutthis time. the Union receded further and further fromitsoriginaldemands, andprogessively reduced or revised a great number of its initial requests in an attemptto reconcile differences and reach ultimate agreement. It appears clear to me thatthose agreements which were made were solely byreasonof the Union's acceptanceof the Respondent's proposalas itstood.Likewise, this finding cannot be dis-counted because the Company subsequentlymade someminor concessions to give77To be sure,the Union had no difficulty in eliciting promises to supply information-comnany renresentatives assured theUnion thatcertain data was in'preparation-but toobtain completeand ndenuate information in sufficient time to be of use at the bargainingtable wasquite another matter.The emnlovee benefits asked for (insurance and welfareplans in usable form)were not provided until months later.Such tactics are incon-sistentwiththe obligation to supply the Union with proper information without unduedelay. MT'" STORE, INC.157the appearances of bargaining, and while eventually there were apparently someconcessions made, it is clear to me that there was no real intent on'the Respondent'spart to reach an agreement 28In sum, the conditions which the Company imposed on bargaining, including theunabated discriminatory hour cutting, threats to discharge' employees who, daredconsidered going on strike, the statement by Podeschi on May 2 that he would seeto it that the high school employees would not get their diplomas, and a threat thatinsurance benefits of those thinking of striking would be taken away, contributestrong supporting evidence to my findings here, and is further evidence of the Re-spondent's bad faith.The last phase of this case deals with the contention by the Company to the effectthat the strike on May 2 was called only for economic reasons.The evidenceclearly indicates that Respondent had engaged in bad-faith -bargaining with theUnion, and had made certain other reprisals against its employees because of theirunion -activities.And after a union meeting, as outlined in an earlier section herein,during which Respondent's conduct' was fully detailed and explained, and duringwhich the union representatives detailed for those present all the "unfair laborpractices" which Respondent had committed and was continuing to commit, a strikevote was taken.Clearly, the strike action taken as a result of the vote at this meetingwas in protest of Respondent's unfair labor practice conduct and was substantiallymotivated by such factors, and in accordance therewith I so find.29Under estab-lished law the unfair labor practice strikers were entitled to reinstatement to, theirjobs upon unconditional application, and regardless of whether or not they hadbeen replaced.As aforestated, the employees-through the Union-made theirunconditional offer to return to work on July 11. I further find that the requirementof the Company to the effect that strikers would be called back two or threeat a time as economic conditions warranted-with no willingness to discharge anyof the replacements hired after May 2- also constituted discrimination in violationof Section 8(a)(3) of the Act. It is well settled that the imposition of such a con-dition on returning unfair labor practice strikers is unlawful.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Company set forth in section III, above, occurring in con-nection with the operations of the Company described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,I shall recommend that it cease and desist therefrom and take certain affirmativeaction which I find necessary to effectuate the policies of the Act.I shall recommend that the Respondent offer employees James Cooper, WilliamGinger,RichardMahan, Kenneth Reed, Lonnie Sartore, Charles Shanks, DonSpindel, and Florence Walker, and all the other unfair labor practice strikers im-mediate and full reinstatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights and privileges, discharging, ifnecessary, any replacements in order to provide work for such strikers. I shall alsorecommend that the Respondent reimburse the foregoing employees for any loss ofpay they may have suffered by reason of the Respondent's discrimination againstthem, by paying to each of these employees a sum of money equal to the amountthat he normally would have earned as wages from the date of his unconditionalapplication for reinstatement to the date of the Respondent's offer of reinstatement,less his net earnings during said period.The amount of backpay due shall be com-puted according to Board policy set forth inF.W. Woolworth Company,90 NLRB289.Payroll and other records in possession of the Respondent are to be madeavailable to the Board, or its agents, to assist in such computation and in determining28 These concessions were mainly on items about which there was little, if any, real dis-agreement between the parties. and in many instances it was the Union who made theconcession.29While it may be argued that the strike, in part, was for some economic motivations,the record, on the whole, as indicated above, establishes that the strikers were unfairlabor practice strikers. 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe right to reinstatement.Interests on backpay shall be computed in the mannerset forth inIsis Plumbing&Heating Co.,138 NLRB 716. It is also recommendedthat the eight employees specifically named above be made whole by paying eacha sum equal to that which he would have earned sinceFebruary1, 1963,toMay 2,1963,absent the discrimination against him,lesshis net earnings during saidperiod.Having also found that the Respondenthas unlawfullyrefused to recognize orto bargain with the Union as the representative of employees in an appropriate unit,itwill be recommended that the Respondent be required,upon request, to extendrecognition to and to bargain with the Union.Itwillbe furtherrecommended,in view of the nature of the unfairlabor prac-tices the Respondent has engaged in, that it cease and desist from infringing in anymanner upon the rights guaranteed employeesby Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase,I make the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.TheUnion is a labor organization within the meaning of Section2(5) of theAct.3.By interferingwith,restraining,and coercing its employees in the exercise ofthe rights guaranteed in Section7 of theAct, the Respondent has engaged in andin engaging in unfair labor practices within the meaning of Section 8(a)(1) ofthe Act.4.By discriminating in regard to the hire and tenureof employment of theforegoing named employees,thereby discouraging membership in a labor organiza-tion,theRespondent has engaged in and is engaging in unfairlabor practiceswithin themeaning of Section 8(a) (3) of the Act.5.All employeesof Respondent's store locatedin Taylorville,Illinois, includingpart-time employees,excluding the store manager,allguards, professional em-ployees, and supervisors as definedin the Act,constitute,and have at all times ma-terial to this proceeding constituted,a unit appropriate for the purposes of collectivebargaining within the meaning of Section9 (b) of the Act.6.By refusingto bargain collectivelyin good faith with the Union as the ex-clusive representative of the employees in the aforesaid appropriate unit, the Re-spondent has engaged in and is engaging in unfair labor practiceswithin themeaning of Section 8(a) (5) of the Act.7.The aforesaidunfair labor practices affect commerce within the meaning ofSection 2 (6) and(7) of the Act.[Recommended Order omitted from publication.]Cadet Records,Inc.andAurelia Gonzalez.Case No. 21-CA-5320.May 925, 1964DECISION AND ORDEROn February 3, 1964, Trial Examiner David F. Doyle issued hisDecision in the above-entitled proceeding, finding that the Respondenthad not engaged in the unfair labor practices alleged in the complaintand recommending that the complaint be dismissed in its entirety, asset forth in his attached Decision.Thereafter,United Electrical,Radio and Machine Workers of America, Local 1421, filed exceptionsto the Trial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bersLeedom and Fanning].147 NLRB No. 20.